PER CURIAM.
Following a conditional guilty plea, Eugene Nesbitt was convicted of possessing ammunition after having been convicted of a felony, see 18 U.S.C.A. § 922(g) (West 2000), and sentenced to 180 months in prison. Nesbitt reserved his right to appeal the district court’s denial of his motion to suppress evidence obtained during a search of his vehicle and has appealed that order. We have reviewed the record and considered the arguments made on appeal, and we find no reversible error. Accordingly, we affirm the district court’s denial of the motion to suppress and we therefore affirm Nesbitt’s conviction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.